DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/2/2021 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over HU (US 2014/0203780) in view of MOTOICHI (US 2016/0094065) and further in view of ZHAO (US 2014/0203763).
 	Regarding claim 1, HU discloses a secondary battery protection circuit (¶ 0014) for protecting a secondary battery that has a plurality of cells connected in parallel (4, 10, Figs. 1 and 2; ¶ 0016), the secondary battery protection circuit comprising: 
 	a charging control element (20, 26) provided for each of the cells (as shown in Figs. 1 and 2); 
 	a detection resistor that is inserted in series in the charging path, the detection resistor being provided for each of the cells (¶ 0022); and 
 	a balance control unit (comprising 30, Figs. 2 and 4) configured to, in order to balance a first charging current that flows in a first charging path for a first cell with a second charging current that flows in a second charging path for a second cell, control a difference between other 
 	HU fails to disclose a charging fault detection unit to control the charging control element as recited. 
 	MOTOICHI discloses a charging fault detection unit (30 or 40, Fig. 1) configured to prohibit charging of the corresponding cell when an least one of overcharging and charging over-current for the corresponding cell is detected, the charging fault detection unit being provided for each of the cells (¶ 0038: charging fault detection unit 30 is provided for cell 201 and charging fault detection unit 40 is provided for cell 202); the charging control element (11/12 or 21/22) configured to cut off a charging path for the corresponding cell in the case where the charging of the corresponding cell is prohibited by the charging fault detection unit (¶ 0039, 0070, 0071);
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the charging fault detection unit as recited in order to provide increased protection for the secondary battery.
 	HU fails to disclose the balance control unit is further configured to operate the charging control element in a non-saturation region when the first charging current and the second charging current are balanced, and to operate the charging control element in a saturation region when the first charging current and the second charging current are not balanced.
 	However, one of ordinary skill in the art would recognize primary reference HU discloses balancing the charge current by controlling the operating mode/region of the transistors 20 and 26 (see ¶ 0021-0025). It is submitted that control of the operating mode/region of a transistor to control the current is well known. For example, ZHAO discloses controlling charging current in 
 	Regarding claim 2, HU discloses the balance control unit includes a charging current control unit (30, Fig. 4) provided for each of the cells, and the charging current control unit controls the difference between the first charging current and the second charging current in a saturation region of the charging control element by amplifying the detection voltage (at 50) and applying a negative feedback (input to 70) based on a predetermined voltage that is set to the same voltage value in each charging current control unit (“based on”, e.g., voltage output from 60).
 	Regarding claim 3, HU discloses the balance control unit includes a charging current control unit (30, Fig. 4) provided for each of the cells, and the charging current control unit controls the difference between the first charging current and the second charging current in a saturation region of the charging control element by amplifying the detection voltage (at 50) and applying a negative feedback (input to 70) based on another detection voltage (e.g., voltages across 52 and 54) in such a way that the first charging current and the second charging current become the same current value (¶ 0023, 0032).
Regarding claim 4, HU discloses a secondary battery protection circuit (¶ 0014) for protecting a secondary battery that has a plurality of cells connected in parallel (4, 10, Figs. 1 and 2; ¶ 0016), the secondary battery protection circuit comprising: 
 	a discharging control element (20, 26) provided for each of the cells (as shown in Figs. 1 and 2); 
 	a detection resistor that is inserted in series in the discharging path, the detection resistor being provided for each of the cells (¶ 0022); and 
 	a balance control unit (comprising 30, Figs. 2 and 4) configured to, in order to balance a first discharging current that flows in a first discharging path for a first cell with a second discharging current that flows in a second discharging path for a second cell, control a difference between the first discharging current and the second discharging current (¶ 0023, 0032: equalizing the two currents reduces the difference “from each other”) based on a detection voltage generated by the detection resistor (¶ 0022).
 	HU fails to disclose a discharging fault detection unit to control the discharging control element as recited. 
 	MOTOICHI discloses a discharging fault detection unit (30 or 40, Fig. 1) configured to prohibit discharging of the corresponding cell when at least one of over-discharging and discharging over-current for the corresponding cell is detected, the discharging fault detection unit being provided for each of the cells (¶ 0038: discharging fault detection unit 30 is provided for cell 201 and discharging fault detection unit 40 is provided for cell 202); the discharging control element (11/12 or 21/22) configured to cut off a discharging path for the corresponding cell in the case where the discharging of the corresponding cell is prohibited by the discharging fault detection unit (¶ 0039, 0070, 0071).

  	HU fails to disclose the balance control unit is further configured to operate the discharging control element in a non-saturation region when the first discharging current and the second discharging current are balanced, and to operate the discharging control element in a saturation region when the first discharging current and the second discharging current are not balanced.
 	However, one of ordinary skill in the art would recognize primary reference HU discloses balancing the discharge current by controlling the operating mode/region of the transistors 20 and 26 (see ¶ 0021-0025). It is submitted that control of the operating mode/region of a transistor to control the current is well known. For example, ZHAO discloses controlling battery current in a saturation region or a non-saturation region of the control element (¶ 0020, 0042). Implementing saturation and non-saturation modes for the discharging control element of HU would be an obvious modification and would not provide new or unexpected results. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include controlling the current by operating the discharging control element in the saturation and non-saturation modes as recited in order to improve discharging efficiency and/or to provide the desired output characteristics.
 	Regarding claim 5, HU discloses the balance control unit includes a charging current control unit (30, Fig. 4) provided for each of the cells, and the charging current control unit controls the difference between the first discharging current and the second discharging current in a saturation region of the charging control element by amplifying the detection voltage (at 50) 
 	Regarding claim 6, HU discloses the balance control unit includes a charging current control unit (30, Fig. 4) provided for each of the cells, and the charging current control unit controls the difference between the first discharging current and the second discharging current in a saturation region of the charging control element by amplifying the detection voltage (at 50) and applying a negative feedback (input to 70) based on another detection voltage (e.g., voltages across 52 and 54) in such a way that the first discharging current and the second discharging current become the same current value (¶ 0023, 0032).
 	Regarding claim 7, HU discloses a secondary battery protection circuit (¶ 0014) for protecting a secondary battery that has a plurality of cells connected in parallel (4, 10, Figs. 1 and 2; ¶ 0016), the secondary battery protection circuit comprising: 
 	a balance control unit (comprising 30, Figs. 2 and 4) configured to, in order to balance a first charging current that flows in a first charging path for a first cell with a second charging current that flows in a second charging path for a second cell, control a difference between the first charging current and the second charging current (¶ 0023, 0032: equalizing the two currents reduces the difference “from each other”) based on a detection voltage generated by a detection resistor that is inserted in series in the charging path (¶ 0022).
 	HU fails to disclose a secondary battery protection -integrated circuit and a charging fault detection unit. 
 	MOTOICHI discloses a secondary battery protection integrated circuit (¶ 0031-0037); and a charging fault detection unit (30 or 40, Fig. 1) configured to prohibit charging of the 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the integrated circuit and charging fault detection unit as recited in order to provide increased protection for the secondary battery.
 	HU fails to disclose the balance control unit is further configured to operate the charging control element in a non-saturation region when the first charging current and the second charging current are balanced, and to operate the charging control element in a saturation region when the first charging current and the second charging current are not balanced.
 	However, one of ordinary skill in the art would recognize primary reference HU discloses balancing the charge current by controlling the operating mode/region of the transistors 20 and 26 (see ¶ 0021-0025). It is submitted that control of the operating mode/region of a transistor to control the current is well known. For example, ZHAO discloses controlling charging current in a saturation region or a non-saturation region of the charging control element (¶ 0020, 0042). Implementing saturation and non-saturation modes for the charging control element of HU would be an obvious modification and would not provide new or unexpected results. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include controlling the charging current by operating the charging control element in the saturation and non-saturation modes as recited in order to improve charging efficiency and/or to provide the desired output characteristics.
Regarding claim 8, HU discloses a secondary battery protection circuit (¶ 0014) for protecting a secondary battery that has a plurality of cells connected in parallel (4, 10, Figs. 1 and 2; ¶ 0016), the secondary battery protection circuit comprising: 
 	a balance control unit (comprising 30, Figs. 2 and 4) configured to, in order to balance a first discharging current that flows in a first discharging path for a first cell with a second discharging current that flows in a second discharging path for a second cell, control a difference between the first discharging current and the second discharging current (¶ 0023, 0032: equalizing the two currents reduces the difference “from each other”) based on a detection voltage generated by a detection resistor that is inserted in series in the discharging path (¶ 0022).
 	HU fails to disclose a secondary battery protection integrated circuit and a discharging fault detection unit as recited. 
 	MOTOICHI discloses a secondary battery protection integrated circuit (¶ 0031-0037); and a discharging fault detection unit (30 or 40, Fig. 1) configured to prohibit discharging of the corresponding cell by operating a discharging control element (11/12 or 21/22) to cut off a discharging path for the corresponding cell when at least one of over-discharging and discharging over-current for the corresponding cell is detected (¶ 0038: discharging fault detection unit 30 is provided for cell 201 and discharging fault detection unit 40 is provided for cell 202), the discharging fault detection unit being provided for each of the cells (¶ 0039, 0070, 0071).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the integrated circuit and discharging fault detection unit as recited in order to provide increased protection for the secondary battery.

 	However, one of ordinary skill in the art would recognize primary reference HU discloses balancing the discharge current by controlling the operating mode/region of the transistors 20 and 26 (see ¶ 0021-0025). It is submitted that control of the operating mode/region of a transistor to control the current is well known. For example, ZHAO discloses controlling battery current in a saturation region or a non-saturation region of the control element (¶ 0020, 0042). Implementing saturation and non-saturation modes for the discharging control element of HU would be an obvious modification and would not provide new or unexpected results. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include controlling the current by operating the discharging control element in the saturation and non-saturation modes as recited in order to improve discharging efficiency and/or to provide the desired output characteristics.
 	Regarding claim 9, HU as modified by MOTOICHI and ZHAO teaches a battery pack (MOTOICHI, 100, Fig. 1) comprising: the secondary battery protection circuit (MOTOICHI, e.g., 80) according to claim 1; and the secondary battery (MOTOICHI, 200).
 	Regarding claim 10, HU as modified by MOTOICHI and ZHAO teaches a battery pack (MOTOICHI, 100, Fig. 1) comprising: the secondary battery protection circuit (MOTOICHI, e.g., 80) according to claim 4; and the secondary battery (MOTOICHI, 200).
Response to Arguments
Applicant's arguments filed 2/2/2021 have been fully considered but they are not persuasive.
 	In response to applicant's arguments against the references individually (i.e., ZHAO does not disclose balancing currents; HU does not disclose operating in a saturation region, see page 9 of remarks), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, primary reference HU discloses balancing the currents of batteries that are connected in parallel by controlling the operation of a charging control element, said charging control element being a transistor. Control of the operating mode/region of a transistor to control battery current is well known. For example, secondary reference ZHAO discloses controlling battery current by operating in a saturation region or a non-saturation region of the control element (¶ 0020, 0042). Implementing saturation and non-saturation modes for the control element of HU would be an obvious modification and would not provide new or unexpected results. It is submitted that the combination of HU as modified by MOTOICHI and ZHAO teaches the secondary battery protection circuit and IC as clarified in the rejection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916.  The examiner can normally be reached on Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        4/6/2021

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        April 6, 2021